Citation Nr: 0413289	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-07324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased disability rating for a 
service-connected left shoulder disorder, currently evaluated 
as noncompensably disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

The veteran served in the Army Reserves and National Guard, 
with periods of active duty for training from February 1957 
to June 1999. 

In April 1999, the RO received the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder, a low back disorder and right and left ankle 
disorders.  In a November 1999 rating decision, the RO 
granted service connection for a left shoulder disorder and 
awarded a noncompensable disability rating.  
The RO denied the low back and bilateral ankle claims.  The 
veteran disagreed with the November 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2000.  

The Board notes that although the veteran requested a Board 
hearing in his VA Form 9 he specifically withdrew his request 
in a March 2004 letter signed by him.  There are no other 
outstanding hearing requests of record.

Issue not on appeal

In a September 2003 rating decision, the RO granted service 
connection for a left shoulder scar.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The issues of entitlement to an increased disability rating 
for a left shoulder disorder and entitlement to service 
connection for a low back disorder and a right ankle disorder 
will be addressed in the remand portion of this decision.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed left ankle disorder is causally related to his 
military service.


CONCLUSION OF LAW

A left ankle disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a left ankle 
disorder.

The veteran is seeking entitlement to service connection for 
a left ankle disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a left ankle disorder by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the September 2003 supplemental 
statement of the (SSOC) the RO denied service connection for 
a left ankle disorder based on the substantive merits of the 
claim.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
November 1999 rating decision, by the March 2000 statement of 
the case (SOC), and by the September 2003 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2002 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of the January 2002 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
what the evidence must show in order to substantiate his 
service connection claim.  The letter further notified the 
veteran of the evidence still needed from him and of the 
evidence VA would obtain on his behalf.  The letter also 
requested that the veteran "tell us about any additional 
information or evidence that you want us to try to get for 
you."

The Board finds that this document properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent]. 

The Board also notes that the Court's decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Providing VCAA notice was manifestly an 
impossibility.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
As noted above, this has been accomplished in this case. 

The Court in Pelegrini Court acknowledged that VA could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in January 2002 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from his 
periods of duty in the National Guard.  The RO requested and 
obtained those records.  The veteran submitted private 
medical records and identified records from the Mayaguez VA 
Medical Center.  The RO requested and obtained those records.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The Board notes that a VA examination has not been conducted 
with respect to this issue.  As noted above, the VCAA 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2003).  

With respect to the issue of entitlement to service 
connection for a left ankle disorder, the Board has concluded 
that because the evidence does not establish an in-service 
injury to the left ankle, an examination or nexus opinion is 
not necessary to reach a decision on the claim.  Referral of 
this case for examination or opinion as to the etiology of 
the veteran's claimed left ankle disability would in essence 
place the examining physician in the role of a fact finder. 
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service. The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Referral of this case for a 
nexus opinion would accordingly be a useless act.  

Thus, under the circumstances presented in this case, a 
remand for such examination and opinion would serve no useful 
purpose because such examination is not "necessary".  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 USCA § 5103A(a)(2) (West 2002).

The veteran has been evaluated for Social Security (SSA) 
disability benefits.  However, under the circumstances here 
presented, obtaining records pertaining to the veteran's 
claim for disability benefits from SSA is not necessary.  The 
veteran submitted an examination report conducted in 
conjunction with the SSA determination, and he has not 
indicated that any additional pertinent evidence exists with 
respect to that claim.  There is no basis in the record for 
believing that SSA records would be supportive of the 
veteran's left ankle claim, and the veteran does not appear 
to so contend.  See Brock v. Brown, 10 Vet. App. 155, 161 
(1997).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a Board hearing, but in March 2004 he cancelled his 
request in writing.  The veteran has not since requested 
another hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131 (West 2002).  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 101 
(West 2002).  Active military service is defined, in part, as 
active duty and any period of active duty for training 
(ACDUTRA).  See 38 U.S.C.A. § 101(24) (West 2002).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board finds that the first Hickson element is satisfied 
in this case.  A September 1999 examination conducted by Dr. 
P.E.K included a diagnosis of chronic recurrent left ankle 
sprain.  

However, with respect to the second Hickson element, the 
Board can identify nothing in the service medical records to 
indicate that the veteran suffered an injury to his left 
ankle during service.  Those records show only that the 
veteran injured his right ankle in service.  A March 1994 
treatment record contains a diagnosis of left ankle trauma; 
however, the word "Left" was crossed through by the 
examiner and replaced with "Right."  The Board has also 
considered the veteran's contentions with respect to a left 
ankle injury in service.  However, the Board notes that, 
although the veteran has described the claimed injuries to 
his right ankle, back and left shoulder in some detail, none 
of his statements have described an injury to his left ankle.  
For these reasons, Hickson element (2) has not been met, and 
the veteran's claim fails on that basis.

With respect to the third Hickson element, the Board can 
identify no competent medical evidence which purports to 
relate any current left ankle disability to the veteran's 
military service.  The September 1999 evaluation from Dr. 
P.E.K. which provides the diagnosis of a left ankle sprain 
does not relate the disability to any particular etiology.  
The veteran has not presented any argument with respect to a 
relationship to service, and in any event it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  
as stated above, as a layperson, he is not competent to offer 
an opinion as to the etiology of his left ankle disorder.  
Accordingly, the Board finds that the third Hickson element 
is not met.

In summary, for reasons expressed immediately above, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's left ankle disorder resulted from 
an injury incurred during service.  The veteran's claim of 
entitlement to service connection for a left ankle disorder 
is accordingly denied.


ORDER

Service connection for a left ankle disorder is denied.


REMAND

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased disability rating for a left 
shoulder disorder, currently evaluated as noncompensably 
disabling.

Reasons for remand

Additionally submitted evidence

In April 2004, the veteran submitted additional medical 
records, most of which were duplicates of records already 
submitted, but a few of which had not been considered by the 
RO in prior adjudications.  The new records pertained to the 
issue of entitlement to an increased disability rating for a 
left shoulder disorder.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the veteran's waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Additional medical examination

Although the record contains a VA examination report, dated 
June 2000 which addresses the issues of entitlement to 
service connection for a right ankle disorder and entitlement 
to an increased rating for a left shoulder disorder, that 
examination does not provided a nexus opinion with respect to 
the right ankle disorder.  The Board also notes that the 
examiner stated that he did not review the veteran's records 
in conjunction with the examination.  Moreover, it does not 
appear that a VA examination has been provided for the 
veteran's low back disorder.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2003); 
see also Charles, 16 Vet. App. 370.

In this case, the veteran's service medical records contain 
evidence of injuries to the veteran's low back and right 
ankle during periods of active duty for training.  Further, 
current medical records show that the veteran has a diagnosis 
of a chronic recurrent right ankle sprain and chronic 
lumbago.  As two of the elements required for service 
connection have been met with respect to each issue, the 
Board finds that a nexus opinion is necessary for the Board 
to reach a decision on the claims.  

Moreover, with respect to evaluation of the veteran's left 
shoulder disorder, the Board believes that the June 2000 
examination is too remote in time to adequately address the 
current condition of the disorder.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the Board 
makes a decision based on a record that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be afforded VA 
examination of his right ankle, low back 
and left shoulder.  The veteran's VA 
claims folder must be forwarded to the 
examiner for review in conjunction with 
the examination.  The examiner is asked 
to identify any current diagnoses related 
to the right ankle and lumbar spine.  The 
examiner should state an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed right ankle 
or lumbar spine disability is related to 
injuries noted during the veteran's 
periods of active duty for training (a 
November 1979 low back sprain and a March 
1994 right ankle injury).  In addition, 
all current manifestations of the 
service-connected left shoulder disorder 
should be described.  The examiner should 
provide complete range of motion findings 
and should describe the degrees of motion 
that are accompanied by pain, weakness, 
fatigability or incoordination.  A 
complete rationale should be provided for 
any opinions given.  The report of the 
examination should be associated with he 
veteran's VA claims folder.  

2.  VBA should review the evidence of 
record, including the additional evidence 
obtained since the September 2003 SSOC, 
and readjudicate the veteran's claims of 
entitlement to an increased disability 
rating for his service-connected left 
shoulder disorder, and entitlement to 
service connection for a right ankle 
disorder and for a lumbar spine disorder. 
If the claims remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



